Citation Nr: 1442544	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to an increased rating for partial nephrectomy of the left kidney with nephrolithiasis and hydronephrosis (kidney disorder), currently rated as 30 percent disabling prior to November 3, 2009 and 60 percent disabling on and after November 3, 2009.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969 and from July 1971 to July 1987.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

These claims were before the Board in May 2010.  The Veteran testified before the undersigned Veterans Law Judge in January 2010 and a transcript of this hearing has been associated with the claims file.  The Board remanded the claims in May 2010 for outstanding VA treatment records and a contemporaneous VA kidney examination.  As discussed below, the RO substantially complied with the Board's remand instructions regarding the service connection claim for bilateral hearing loss and the Board can proceed with adjudication of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).            
  
However, the issue of entitlement to an increased rating for service-connected kidney disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed a hearing loss disability as defined by VA regulations as a result of his active service. 

CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  VA has satisfied its notice requirements as a May 2007 letter provided notice as to the elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran's service treatment records and service personnel records have been obtained and considered.  VA treatment records dated through June 2012 are associated with the claims file.  A Memorandum of Unavailability of VA treatment records dated December 2011 is also of record and indicates the unavailability of VA treatment records prior to June 2007.  The Veteran was notified and he informed VA that he did not have a copy of his VA medical records from 2006.  The Veteran has also submitted pertinent private treatment records.  

The Veteran was afforded a VA examination in connection with his service connection claim for bilateral hearing loss.  The VA examiner reviewed the Veteran's records, conducted an appropriate evaluation of the Veteran, and provided an adequate opinion as to the etiology of the Veteran's bilateral hearing loss that considered service and non-service noise exposure.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the VLJ identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection for bilateral hearing loss.  The Veteran volunteered his history of symptoms and treatment.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran provided testimony relevant to those elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board also finds that there was substantial compliance with the May 2010 remand directives in regards to the hearing loss claim.  The Board requested that any outstanding pertinent records of VA treatment dated since May 2006 be associated with the claims file.  VA treatment records, dated through June 2012, have been associated with the claims file.  A Memorandum of Unavailability of VA treatment records dated December 2011 is also of record and indicates the unavailability of VA treatment records prior to June 2007.  Thus, the Board concludes that there has been substantial compliance with the May 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).    



Service Connection Claim for Bilateral Hearing Loss 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2013).  In the instant case, the November 2008 VA examination report demonstrates that the Veteran has a current hearing loss disability of the left and right ear.    

With respect to in-service acoustic trauma, the Veteran has alleged that he was exposed to excessive noise in service as a Communications Teletype Operator and Communication Program Manager and that he believes his hearing loss started in-service. 

The Veteran's service treatment records include no complaints, diagnosis, or treatment of hearing loss.  An audiometric testing performed during an October 1965 induction examination showed puretone thresholds, in decibels, converted from ASA to ISO-ANSI as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
 4000 Hz
Right Ear
15
10
10
10
5
Left Ear
15
10
10
10
5
 
The next audiometric testing associated with the claims file was conducted in September 1969 for separation purposes, which showed puretone thresholds, in decibels, as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
 4000 Hz
Right Ear
15
10
5
15
20
Left Ear
15
5
5
15
20

The Veteran had a reenlistment audiometric examination in July 1971.  On his July1971 report of medical history, he noted that he had no problem with hearing loss or his ear, nose, or throat.  The July 1971 audiometric testing showed puretone thresholds, in decibels, as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
 4000 Hz
Right Ear
20
5
5
/
15
Left Ear
10
5
5
/
20
      
Another audiometric examination was conducted in April 1973, which showed puretone thresholds, in decibels, as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
 4000 Hz
Right Ear
10
5
5
5
10
Left Ear
10
0
0
15
15

An audiometric examination conducted in April 1977 showed puretone thresholds, in decibels, as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
 4000 Hz
Right Ear
5
5
5
5
10
Left Ear
15
5
5
5
10

An August 1984 audiometric examination showed puretone thresholds, in decibels, as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
 4000 Hz
Right Ear
0
0
0
5
15
Left Ear
10
0
0
15
15

The Veteran had a retirement examination in April 1987.  On his April 1987 report of medical history, he noted no problems associated with hearing loss or his ear, nose, and throat.  The April 1987 audiometric examination showed puretone thresholds, in decibels, as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
 4000 Hz
Right Ear
0
0
0
5
10
Left Ear
5
0
0
0
20

The Veteran was afforded a general VA examination in November 1987 in connection with another claim.  The examination report stated that there was no gross hearing loss.    

The Board notes that pertinent VA treatment records and private treatment records from 2006 and 2007 are of record.  October 2006, February 2007, March 2007, and October 2007 treatment records noted hearing impairment but provided no etiology opinion.  A March 2007 letter from the Veteran's private doctor noted a history of noise exposure, to include the use of power tools and saws without hearing protection, as well as in-service noise from communication equipment.  However, an etiology opinion was not provided.  A July 2007 private treatment record also indicated a 40 year history of noise exposure, to include loud machines in service and loud noise from his post-service occupation in a factory.        

The Veteran was afforded a VA examination in November 2008 and his audiometric examination showed puretone thresholds, in decibels, as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
 4000 Hz
Right Ear
15
15
15
55
45
Left Ear
25
40
60
60
55

The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner acknowledged review of the Veteran's claims file and service treatment records, to include his October 1965 entrance examination report and April 1987 retirement examination report, and noted that the Veteran had hearing within normal limits in service.  The examiner also acknowledged the Veteran's contention that his hearing loss began during service in January 1973 from working in a loud communication room, however, the examiner highlighted the Veteran's history of approximately 14 years of post-service noise exposure without use of hearing protection.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss is related to military service based on review of the Veteran's service treatment records and his 14 year post-service noise exposure to loud machinery without hearing protection.  As this opinion is based on review of the claims file and examination of the Veteran, the Board finds this opinion to be highly probative.      

As noted above, the Veteran contends that his hearing loss is related to service due to the loud noise of communication machines, as well as spending time on runways.  See October 2007 lay statement.  During the Veteran's January 2010 Board hearing, he contended that his hearing loss began during his first period of service and that his July 1971 examination revealed hearing loss.  He asserted that his hearing loss is not related to the job he had after his first period of service before his second period of service.  

The Board acknowledges the Veteran's contention that his current hearing loss disability is related to his noise exposure in service, however, the Board notes that although the Veteran is competent to discuss his symptoms, his opinion as to the etiology of his hearing loss is not probative as he does not have the required medical expertise.  See Jandreau, 492 F.3d at 1377.  

The Board further notes that the Veteran has made differing contentions regarding the onset of his hearing loss symptoms.  During his November 2008 VA examination, the Veteran stated that his hearing loss began during service in 1973.  During the January 2010 Board hearing, the Veteran contended that his hearing loss began during his first period of service, which the Board notes was from 1965 to 1969.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Additionally, the Board notes that the Veteran did not indicate hearing loss or ear, nose, or throat trouble on his July 1971 and April 1987 reports of medical history.  Thus, the Board considers the competent and probative medical opinion of record and the contemporaneous medical evidence to be of greater probative value than the Veteran's lay contentions.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may discount the credibility of evidence in light of its relationship to other items of evidence).     

Furthermore, the first documented complaint of hearing loss in the record is 2006 and the Veteran contends that the first time he received treatment for hearing loss after service was in approximately 2005, which the Board notes is approximately eighteen years after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  As the November 1987 VA examination noted no gross hearing loss and the first documented complaint of hearing loss in the record is 2006, the competent and probative evidence of record does not indicate continuity of symptomatology or that the Veteran's bilateral sensorineural hearing loss manifested within one year of separation from service.  38 C.F.R. § 3.307; § 3.303(b).  
  
The Board acknowledges that the absence of documented hearing loss in service is not fatal to a service connection claim for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).  In other words, a Veteran need not have had evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 in service, only currently; and service connection is possible if the current hearing loss disability can be adequately linked to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, as discussed above, the only competent and probative medical evidence of record demonstrates that the current hearing loss disability is not related to in-service acoustic trauma.  

For all the foregoing reasons, the Board finds that the claim of service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102 (2013); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

By way of background, the Veteran was service-connected for partial nephrectomy of the left kidney with nephrolithiasis in September 1991 and assigned a 10 percent rating.  After submitting a claim for increase, in a July 2007 rating action, he was assigned a 30 percent evaluation, effective from May 2007.  He then appealed the increased rating claim to the Board.  The Board remanded the claim in May 2010 for a VA examination to determine the nature and severity of his disability.  Thereafter, in a February 2012 rating action , the evaluation was increased to 60 percent, effective from November 2009.  At the same time, the RO re-characterized the disability as residuals of left kidney partial nephrectomy including hydroephrosis and nephrolithiasis.  

In reviewing the current record, the Board observes that the medical evidence indicates the presence of kidney conditions that are not currently service-connected and it is unclear from the June 2010 VA examination report whether only the Veteran's service-connected left kidney disorder was considered in evaluating the disability.  This should be clarified.  

Additionally, upon remand, the Board should associate with the file, any outstanding pertinent records of VA treatment dated since November 2011.    

Accordingly, the case is REMANDED for the following action:

1. Gather any outstanding pertinent records of VA treatment for a kidney disorder dated since November 2011 and associate them with the file.  If no additional records are available, this should be documented. 

2. Afford the Veteran an additional opportunity to submit or identify any other information that is not evidenced by the current record, specifically any private treatment records he considers relevant to the issue.  Identified records should be sought. 

3. Then, obtain an addendum opinion by the author of the June 2010 VA examination report, or if he is unavailable, obtain an addendum opinion from an appropriate medical professional to clarify the specific severity of the Veteran's service-connected left kidney disorder, "partial nephrectomy including hydronephrosis and nephrolithiasis."  

The addendum opinion should note review of the claims file to include private and VA treatment records, the Veteran's symptoms, the presence of bilateral renal cysts, colic, bladder dysfunction, urinary tract infection, and left uteropelvic junction dysfunction, and address the following:   

a) Identify all current renal conditions in addition to the Veteran's service connected left partial nephrectomy, hydronephrosis, and nephrolithiasis, and of any such additional conditions, which are attributable to the Veteran's left kidney partial nephrectomy, hydronephrosis, and nephrolithiasis.      

b) Is the Veteran's reported urinary frequency related to the Veteran's service-connected left kidney partial nephrectomy including hydronephrosis and nephrolithiasis or related to any condition attributable to left kidney partial nephrectomy, including hydronephrosis, and nephrolithiasis.

c) Does the Veteran have "definite decrease in kidney function," and if so, is the definite decrease in kidney function related to the Veteran's service-connected left kidney partial nephrectomy including hydroephrosis and nephrolithiasis or related to any condition attributable to left kidney partial nephrectomy, hydronephrosis, and nephrolithiasis?  If so, when did such definite decrease in kidney function occur?   

d) Prior to November 2009, did the Veteran have "constant albuminuria with some edema"?  If so, was it related to the Veteran's service-connected left kidney partial nephrectomy including hydroephrosis and nephrolithiasis or related to any condition attributable to left kidney partial nephrectomy, hydroephrosis, and nephrolithiasis.  If so, when was the earliest date at which the constant albuminuria with some edema occurred? 

e) Does the medical evidence reflect generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion that is related to the Veteran's service-connected left kidney partial nephrectomy including hydroephrosis and nephrolithiasis or related to any condition attributable to left kidney partial nephrectomy, hydroephrosis, and nephrolithiasis.  


The responses should be fully explained, and if it is necessary to examine the Veteran to provide them, that should be arranged.  

4. Then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


